DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of prior U.S. Patent No. 10,395,865. This is a statutory double patenting rejection.
Allowable Subject Matter
Claims 1-18 allowed
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1 and 18 are each directed towards a remote-controlled switch cover assembly for converting an existing rocker switch into a remote-controlled switch, and an associated method. While the prior art of record, Romano in particular, discloses a similar system and method, including a “wiper” for being driven by a motor so as to engage a standard rocker switch (see, for example, figures 8 and 11), the prior art of record fails to teach “a tilt plate having first and second end portions for contacting a first existing rocker switch surface and a second existing rocker switch surface, respectively;… and the motor for driving the gear train in a first rotational direction to move the wiper against the first end portion of the tilt plate, causing the first end portion to move in a first direction and the second end of the tilt plate to move in an opposite, second direction against the second rocker switch surface”. Similar claim language is presented within independent claim 18.
Stated another way, while the prior art discloses similar features to that of the claim language, the prior art of record, when taken alone or in combination, fails to teach the claimed and required structural limitations and claimed interactions of the Applicant’s invention, including manipulation of a wiper to rotate a tilt plate in a direction so as to cause an existing rocker switch to change state. Again, while similar remote-controlled switch cover assemblies may be known in the art, the specific control and interactions between said components of various switch cover assemblies fail to teach the claims as currently presented. For these reasons, inter alia, the Examiner believes the prior art of record fails to teach the claim language in its entirety, and claims 1-18 are believed to currently be in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HAL KAPLAN/Primary Examiner, Art Unit 2836